DETAILED ACTION

This Office Action is in response to the amendment, filed on January 10, 2022.  Primary Examiner acknowledges 1, 3-7, and 10-20 are pending in this application, with Claims 1 and 17-20 having been currently amended, and Claims 2, 8, and 9 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (3,834,682) in view of Kaufman (2017/0000744), with evidence by Boynton (3,226,296) and Sherlock et al. (3,689,653).
As to Claims 1, 10-14, and 16, McPhee discloses an ingestible compositions system (Figure 1), comprising: a respiratory gas source (“dry gas source 1…oxygen tank or oxygen wall supply line of a hospital” Column 2, Lines 30-35) configured to supply respiratory gas (“oxygen” does not expressly disclose the specific formulation of the orally-ingestible liquid formulation including “sterile water, an orally- ingestible solvent, and at least one liquid-amending agent capable of activating at least one cannabinoid receptor of a user; wherein the liquid amending agent is dissolved in water”.
vitamin - re. Claim 16: “ascorbyl palmitate” and “tocopherol” Para 0243, commonly known as Vitamin C and Vitamin A, respectively). Further, Kaufman teaches additional liquid-amending agents, can include flavors - re. Claim 13: (“flavors for intraoral and peroral routes of delivery to enhance acceptability to the consumer. The flavors used may be natural sweeteners or artificial sweeteners. Examples of flavoring agents useful in the compositions of the invention include fruit (e.g. pineapple or citrus) concentrates and concentrated aqueous or non-aqueous flavors such as flavor oils.“ Para 0200).  In light of the relationship of the various formulations of Kaufman to be suitable for varying delivery modes, it should be noted that various other combinations of formulations are capable of being utilized beyond the exemplary formulations listed on Page 15.  For Example: Although ethanol is not utilized in the exemplary 
Regarding the newly limitation to “the liquid amending agent is dissolved in water”, Primary Examiner notes the concept of dissolving items in water is well known routine and conventional. Within the aforementioned listing of “liquid amending agents” were “vitamin - re. Claim 16: “ascorbyl palmitate” and “tocopherol” Para 0243, commonly known as Vitamin C and Vitamin A, respectively)” and “flavors - re. Claim 13: (“flavors for intraoral and peroral routes of delivery to enhance acceptability to the consumer. The flavors used may be natural sweeteners or artificial sweeteners. Examples of flavoring agents useful in the compositions of the invention include fruit (e.g. pineapple or citrus) concentrates and concentrated aqueous or non-aqueous flavors such as flavor oils.“ Para 0200).”
With respect to vitamins, extrinsic evidence is provided by Boynton (3,226,296), a 1965 patent for producing a vaccine describes a method of preparation in which one of the steps recites “Dissolve 0.010 gram of vitamin E (disodium alpha tocopherol) in 100 cc. of demineralized water. (Forms a soapy solution.)”.  (Column 9, Lines 55-60).  Based on this patent the concept of to take vitamin E, a known liquid amending agent, and dissolving vitamin E in water has been well known for over fifty (50) years prior to the effectively filed date of this application for the formulation of medical compounds.
With respect to flavors, extrinsic evidence is provided by Sherlock et al. (3,689,653), a 1972 patent for producing a composition for treating inflammation utilizing the step of “Dissolve the sodium saccharin, sodium benzoate, standard granulated sugar and sorbitol 
Consequently, the step of utilizing the liquid amendment agents of any of the aforementioned vitamins - including vitamin E, and any of the aforementioned flavors - including sugar, were well known, routine, and conventional in medical preparations. Thus, Applicant’s reliance on this new limitation of “the liquid amending agent is dissolved in water” does not appear to make a contribution over the prior art as evidence and conventional wisdom shows the act of dissolving a substance in water was known. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the formulation of McPhee to include a cannabinoid formulations, as taught by Kaufman to be suitable for intraoral delivery and providing a more efficacious treatment.
 As to Claim 5, the modified McPhee, specifically McPhee discloses the at least one gas input pathway (15) comprises at least one liquid immersed discharge outlet (16) configured to immersively discharge respiratory gas (“oxygen” Column 2, Lines 30-35) into the orally-ingestible liquid formulation (5, “liquid” Column 2, Lines 45-50) of the liquid reservoir (4), wherein the modified respiratory gas (“humidified gas” best seen Figure 2) is generated by bubbling (best seen Figures 1 and 2) of the respiratory gas (“oxygen” Column 2, Lines 30-35) through the orally-ingestible liquid formulation (5, “liquid” Column 2, Lines 45-50).
As to Claim 6, the modified McPhee, specifically McPhee discloses the gas liquid interactor (defined by the combination of 4, 6, 15, and 26; Figure 1) configured to generate 
As to Claim 7, the modified McPhee, specifically McPhee discloses the liquid reservoir (4) comprises a drain port (defined by the openings at the bottom of 17, best seen Figure 2) to assist recovery of the orally-ingestible liquid formulation (5, “liquid” Column 2, Lines 45-50) during or after oxygenation.

Claims 3-4, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McPhee (3,834,682) in view of Kaufman (2017/0000744), as applied to Claim 1, and further in view of Sato et al. (4,686,974) and Hurwitz et al. (2009/0314217). 
As to Claims 3-4, 17, and 19 the modified McPhee, specifically McPhee discloses a respiratory gas source (“dry gas source 1…oxygen tank or oxygen wall supply line of a hospital” Column 2, Lines 30-35) configured to supply respiratory gas (“oxygen” Column 2, Lines 30-35); yet, does not expressly disclose the use of “an oxygen concentrator structured and arranged to provide respiratory gas comprising a higher-than-ambient concentration of oxygen, such that non-psychoactive effects are realized in an endocannabinoid system via the bloodstream, said oxygen introduced to rebuild red blood cells to aid in replenishing a white blood cell count, the red blood cells being infused with THC/CBD”. 

Regarding the limitation to “such that non-psychoactive effects are realized in an endocannabinoid system via the bloodstream, said oxygen introduced to rebuild red blood cells to aid in replenishing a white blood cell count, the red blood cells being infused with THC/CBD”, Hurwitz teaches the use of an oxygen concentrator as an alternative to an oxygen source “in order to manufacture oxygen to supply oxygen to the ozonator 52” (Para 0050), wherein “Diseases and degeneration can be prevented through proper oxygenation of the tissues and organs and many diseases can be prevented, relieved or even cured by re-establishing the delivery of oxygen to the affected areas. … [Including other] possible benefits of using transdermal ozone therapy in horses is an increase in the white blood cell count, thus improving the disease fighting capability and generally boosting the immune system for optimum functionality.” (Para 0072).  As well known, in the field of medicine, ‘The main job of red blood cells, or erythrocytes, is to carry oxygen from the lungs to the body tissues and carbon dioxide as a waste product, away from the tissues and back to the lungs’ (University of Rochester Medical Center -UMRC/Encyclopedia/Overview of Blood and Blood Components: https://www.urmc.rochester.edu/encyclopedia/content.aspx?ContentTypeID=90&ContentID=P
In light of the combination of the prior art references the combination of McPhee/ Kaufman teaching the use of THC/CBD in oxygen treatment, and the disclosure of Sato and Hurwitz for the variations of oxygenation systems, wherein Hurwitz teaches the resultant effect of the oxygenation for increasing the health of the patient through replenishment of the white blood cell, it would have been obvious to one having ordinary skill in the art to modify the oxygen treatment protocols with additives (THC/CBD) in order to facilitate the increased health of the patient to improving the disease fighting capability and generally boosting the immune system for optimum functionality.  Thus, the red blood cell limitation as claimed is an intermediary process to the resultant effect of oxygen being transported to the patient to yield an increase in the white blood cells.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the oxygen tank of the modified McPhee to be utilized with an oxygen concentrator as taught by Sato to be a known functionally equivalent alternative structure suitable for providing oxygen to a patient utilizing a medical device, and to utilize the oxygen sourced from the oxygen concentrator for treatment protocols, as taught by Hurwitz for improving the disease 
As to Claim 20, please see the rejections of Claims 1, 5-8, and 19, wherein the difference between Claim 20 and Claim 19 (as rejected by Claim 1), is the addition of the limitation to “such that non-psychoactive effects are realized in an endocannabinoid system via the bloodstream, said oxygen introduced to rebuild red blood cells to aid in replenishing a white blood cell count, the red blood cells being infused with THC/CBD”.  Regarding the further differences of Claim 20 having the features of “generating”, “assisting respiratory administering” and “assisting the oral administering”, these steps are disclosed in Claims 5-8. 
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McPhee (3,834,682) in view of Kaufman (2017/0000744) and Sato et al. (4,686,974) and Hurwitz et al. (2009/0314217), as applied to Claim 17, and further in view of Biggs et al. (2012/0271275). 
As to Claim 18, the modified McPhee, specifically Sato teaches the use of an oxygen concentrator; yet, does not expressly disclose the use of kit with instructions. 
Biggs teaches a medical device for the delivery of formulations in various forms including “spray, aerosol, solution, suspension, or oil” (Para 100), whereby the combination of the medical device and the formulation is provided in a kit with an instruction booklet for the purpose of providing supplemental components needed for use of the medical device.  (Para 0114). Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of the modified McPhee to additionally include a kit with an instruction . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McPhee (3,834,682) in view of Kaufman (2017/0000744), as applied to Claim 1, and further in view of Kuhrts (9,907,823). 
As to Claim 15, the modified McPhee, specifically Kaufman teaches cannabinoid formulations utilizing at least one liquid amending agent capable of activating at least one cannabinoid receptor of a user (cannabinoids - re. Claim 10: “phytocannabinoids delta-9-tetrahydrocannabinol (THC), cannabidiol (CBD), cannabinol (CBN) cannabigerol (CBG), cannabigerol (CBG), cannabichromene (CBC), cannabicyclol (CBL), canabivarol (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerol monoethyl ether (CBGM), or the like; or mixtures or combinations thereof. “ Para 0237; lipids - re. Claim 12: “Phospholipids” and “Lipids…safflower oil, sunflower oil” Paras 0238 and 0239; essential oil - re. Claim 14: “hemp seed oil” and “rosemary oleoresin” Para 00239 and 0243; vitamin - re. Claim 16: “ascorbyl palmitate” and “tocopherol” Para 0243, commonly known as Vitamin C and Vitamin A, respectively); yet, does not expressly disclose the liquid amending agent is a medical drug.  
Kuhrts teaches additional cannabinoid formulations suitable for various delivery mediums including “ingestion by the patient” Column 11, Lines 5-35, whereby the cannabinoid formulation can be admixed with other drugs for the purpose of providing “‘combined therapy’ or ‘adjunct therapy’ to treat or otherwise provide a benefit with respect to a disease or other .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendment adding the limitation of “the liquid amending agent is dissolved in water”, this limitation does not appear to make a contribution over the prior art in light of the evidence of Boynton (3,226,296) and Sherlock et al. (3,689,653) which discuss medical preparations utilizing substances dissolved in water.
Kaufman clearly teaches a listing of “liquid amending agents” were “vitamin - re. Claim 16: “ascorbyl palmitate” and “tocopherol” Para 0243, commonly known as Vitamin C and Vitamin A, respectively)” and “flavors - re. Claim 13: (“flavors for intraoral and peroral routes of delivery to enhance acceptability to the consumer. The flavors used may be natural sweeteners or artificial sweeteners. Examples of flavoring agents useful in the compositions of the invention include fruit (e.g. pineapple or citrus) concentrates and concentrated aqueous or non-aqueous flavors such as flavor oils.“ Para 0200).” 
With respect to vitamins, extrinsic evidence is provided by Boynton (3,226,296), a 1965 patent for producing a vaccine describes a method of preparation in which one of the steps recites “Dissolve 0.010 gram of vitamin E (disodium alpha tocopherol) in 100 cc. of demineralized water. (Forms a soapy solution.)”.  (Column 9, Lines 55-60).  Based on this patent the concept of to take vitamin E, a known liquid amending agent, and dissolving vitamin E in water has been well known for over fifty (50) years prior to the effectively filed date of this application for the formulation of medical compounds.
With respect to flavors, extrinsic evidence is provided by Sherlock et al. (3,689,653), a 1972 patent for producing a composition for treating inflammation utilizing the step of “Dissolve the sodium saccharin, sodium benzoate, standard granulated sugar and sorbitol solution in approximately 80 percent of the required amount of water.”  (Column 11, Lines 45-50).  Based on this patent the concept to take a flavoring agent such as a sweetener - sugar - and dissolving the sugar in water has been well known for over forty (40) years prior to the effectively filed date of this application for the formulation of a medial compound. 
Consequently, the step of utilizing the liquid amendment agents of any of the aforementioned vitamins - including vitamin E, and any of the aforementioned flavors - including sugar, were well known, routine, and conventional in medical preparations. Thus, Applicant’s reliance on this new limitation of “the liquid amending agent is dissolved in water” does not appear to make a contribution over the prior art as evidence and conventional wisdom shows the act of dissolving a substance in water was known. 
In light of the aforementioned reasoning, the rejection of the claims has been made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3782